In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
REGINALD ALLEN,          *                         No. 15-655V
                         *                         Special Master Christian J. Moran
             Petitioner, *
                         *
v.                       *
                         *                         Filed: August 23, 2016
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                         Stipulation; Tetanus-Diphtheria-
                         *                         acellular Pertussis (“Tdap”);
             Respondent. *                         Hepatitis B (“Hep B”); Guillain-
                         *                         Barré syndrome (“GBS”).
*********************

Diana S. Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner;
Claudia B. Gangi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On August 22, 2016, the parties filed a joint stipulation concerning the
petition for compensation filed by Reginald Allen on June 24, 2015. In his
petition, petitioner alleged that the Tdap and/or Hep B vaccine, which are
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which he received on August 20, 2012, caused him to suffer Guillain-Barré
Syndrome (“GBS”). Petitioner further alleges that he suffered the residual effects
of this injury for more than six months. Petitioner represents that there has been no
prior award or settlement of a civil action for damages on his behalf as a result of
his condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the Tdap and/or Hep B vaccine caused petitioner to
suffer GBS or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $320,000.00 in the form of a check payable to
        petitioner, Reginald Allen. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-655V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2